          Case 3:19-cr-05138-DMS Document 41 Filed 02/05/21 PageID.87 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10   United States of America,                           Case No.: 19cr5138-DMS
11                                      Plaintiff,
                                                         ORDER AUTHORIZING
12   v.                                                  VIDEO TELECONFERENCE and/or
                                                         TELECONFERENCE
13   Edna Ojeda-Arredondo,
14                                   Defendant.
15
16           A national state of emergency has been declared in response to the spread of the
17   Coronavirus. The detention facilities have imposed quarantines or restrictions on access
18   to detainees for the health of the detainees and staff. The Judicial Conference of the United
19   States found that conditions due to the national emergency are materially affecting the
20   functioning of the federal courts, and the Judicial Council of the Ninth Circuit certified
21   that emergency conditions existing in the Southern District of California justify the
22   temporary suspension of the 70-day period to bring the defendant to trial. Public health
23   recommendations and restrictions have impacted the Court's ability to function as it
24   usually does, to conduct in-person proceedings, and has impaired the availability of
25   counsel, parties, and Court staff to be present in the courtroom.
26   //
27   //
28

                                                     1
                                                                                      19cr5138-DMS
      Case 3:19-cr-05138-DMS Document 41 Filed 02/05/21 PageID.88 Page 2 of 2



 1        I therefore find pursuant to the CARES Act that the use of videoconferencing and/or
 2   teleconferencing to conduct these court proceedings, with the consent of the defendant, is
 3   in the interest of justice in that such procedure will prevent the defendant from remaining
 4   incarcerated longer than is necessary and will satisfy the objectives of sentencing under
 5   the U.S. Sentencing Guidelines and 18 U.S.C. § 3553.
 6
 7   Dated: February 5, 2021
                                           ________________________________________
 8
                                           Honorable Dana M. Sabraw
 9                                         United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
                                                                                    19cr5138-DMS
